Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Allowability Notice
1.	This corrected allowability notice is to amend claim 1 by an examiner’s amendment, by further defining the “frame” in order to obviate a potential rejection in view of Miyagawa et al. (US 20120086967 A1) cited in the IDS filed June 9, 2021.  Please see attached interview summary.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Adrian Lee on August 4, 2021.

	Please amend claim 1 as follows:
	Claim 1, the paragraph that starts with “a frame having ……”, add the underlined text to said paragraph so that the amended paragraph is as shown below:

a frame having a frame surface intersecting the horizontal direction, the frame being located between the recording unit and the feed roller in an apparatus , and the frame being stationary with respect to the apparatus main body, and

Reasons for Allowance
4.	Claims 1-10 are allowed.  Claim 1 is independent.

5.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 as amended above is allowable over Hara et al. (US 2012/0086967 A1)  in view of Matsumoto (US 2008/0204485 A1), the closest prior art of record.  
Hara et al. was cited in the IDS filed June 9, 2021 (between the allowability notice Office Action posted date June 8, 2021, and the Office Action scanned-in date June 10, 2021).  Matsumoto is cited (described) in section 5 below.

	The above examiner’s amendment obviates a potential rejection of claim 1 under 35 U.S.C. 103, over Hara et al. in view of Matsumoto (see basic mapping below).  Specifically, the frame (left vertical part of carriage 34 in Fig. 3 of Hara et al.) meets the originally claimed “a frame ……” but does not meet the above amended claim limitation “a frame ……”.  The frame of Hara et al. supports both the ink cartridge 36 and recording head 39 as a recording unit (para 0040 and 0039), which meets the claimed “recording unit”.  However, the frame of Hara et al. is not stationary with respect to the apparatus main body (“the housing” of para 0031, Fig. 3) as required by amended claim 1 amended above but is movable along guide shaft (33) (in the direction into or out of the page showing Fig. 3).

Basic mapping between claim limitations and prior art references:
Hara et al. discloses all the claim limitations, except that the document reading mechanism unit (image reading unit 13 having reading unit casing 15, “15” seen at right side of Fig. 3; para 0031) does not include a document transport unit as defined in claim 1 since the document reading mechanism unit is that of a flatbed scanner (see mapping below).  Matsumoto teaches an ADF on top of an original document table of a flatbed type scanner.  The combination of the teaching of Matsumoto and Hara et al. would provide an apparatus (recording apparatus) comprising a document reading mechanism unit having a reading unit …… and a document transport unit that transports a document to the reading unit, the document reading mechanism unit being provided in an upper part of the apparatus main body.
The claimed “recording unit” is met by recording head (39) and ink cartridge (36) of Hara et al. (Fig. 3, para 0040 and 0039).
	The claimed “reading unit” of the document reading mechanism unit is met by reading sensor (50). 
	The claimed “feed roller” is met by feed roller (43) of Hara et al. (Fig. 3, para 0041).
	The last claim limitation (the last paragraph) is also met by Hara et al. (Fig. 3) in view of Matsumoto.  Specifically, a part of the document reading mechanism unit (including all that are included in reading casing 15, without the document transport unit in the case of Hara et al.; or including all that are included in reading case 15 of Hara et 

	With the above basic mapping, the apparatus of Hara et al. in view of Matsumoto is still lack of the limitation of claim 1 as amended above, that is,
“a frame having a frame surface intersecting the horizontal direction, the frame being located between the recording unit and the feed roller in an apparatus depth direction, and the frame being stationary with respect to the apparatus main body.”

	Claims 2-6 depend on claim 1, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
6.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Matsumoto (US 2008/0204485 A1) (assignee:  SEIKO EPSON CORPORATION) discloses a multi-function printer (abbreviated as MFP) (1) having a copying function of copying an original document placed on “an original copy table” as part of the MFP body 
	Mui et al. (US 7265879) discloses a multifunction automatic document feeder (ADF) switch and a method of automatically detecting the presence of an ADF.
	Miyamoto et al. (US 5355195) discloses an original cover (40 in Fig. 1A) and an ADF (50) are selectably mounted on the upper body of a copy machine so as to be replaced with each other.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEUKFAN LEE/Primary Examiner, Art Unit 2674